DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 5/22/2022. Claims 7, 13, 14, 16 and 17 were amended, claims 1-6, 10-12, 15, 18 and 19 were cancelled, and no claims were newly introduced. Accordingly claims 7-9, 13, 14, 16, 17 are currently pending in the application.
Allowable Subject Matter
Claims 7-9, 13, 14, 16, 17 are allowed over prior art of record.
Most relevant prior art of record is Thomas et al. (US 10128890 B2) hereinafter Thomas in view of Blau et al. (US 20190320268 A1) hereinafter Blau.
Regarding claim 7, Thomas teaches A method of selectively preventing surreptitious listening by a smart phone (“a configurable privacy/security enclosure” in ¶[0419]) having a microphone (“the privacy/security enclosure only covers the audio portion of a desktop computer (or other device with a microphone such as an Xbox Kinect®).” in ¶[0327]), comprising the step of placing a jacket over at least a portion of the smart phone wherein the jacket is configured and arranged to inhibit reception of intelligible speech by the microphone when placed over at least a portion of the smart speaker (Figs 21 and 22 show how the device is covering the smartphone 10 and “. In some embodiments, the privacy/security enclosure does not provide RF protection, but reduces or limits the microphone's ability to capture audio content. In some embodiments, a microphone security portion of the shield can be activated using a button” in ¶[0327]),
Thomas does not specifically disclose the method further comprising the electronic device being a smart speaker however, 
	Since it is known in the art that portable communication devices (smartphones) have the full functionality and surveillance vulnerabilities of a smart speaker, and 
Since Thomas disclose the device being other than a portable communication device in (“Unless specified or limited otherwise, the term “phone(s),” “smartphone(s),” “tablet(s),” “computer(s),” and figures depicting such devices are intended to be used generically and interchangeably with each other and for any other such device(s) with one or more microphones” in ¶[0322]), and
Since it is known in the art as evidenced by Blau for a method to further comprise a smart speaker instead of an smartphone in (“The selected device may be for example, a smartphone, tablet, computer, television, console, smart speaker etc.,” in ¶[0111]),
An ordinary skilled in the art would have been motivated to modify the invention of Thomas with the teachings of Blau for the benefit of improving the versatility of the method,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas with Blau,
Thomas as modified by Blau does not specifically disclose the method further comprising providing a noise barrier comprising a wall having an interior layer of water between the microphone and the surrounding environment.
The following is the reason for allowance of claim 7:
Thomas alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises providing a noise barrier comprising a wall having an interior layer of water between the microphone and the surrounding environment, therefore the claim is allowed for the imitations above in combination with all the limitations of the claim.
Regarding claims 8, 9, 13, and 14, claims are allowed for their dependency on allowed claim 7.
Regarding claim 16, Thomas teaches A method of selectively preventing surreptitious listening by a smart phone (“a configurable privacy/security enclosure” in ¶[0419]) having a microphone (“the privacy/security enclosure only covers the audio portion of a desktop computer (or other device with a microphone such as an Xbox Kinect®).” in ¶[0327]), comprising the step of placing a jacket over at least a portion of the smart phone (“a configurable privacy/security enclosure” in ¶[0419])
Thomas does not specifically disclose the method further comprising the electronic device being a smart speaker however, 
	Since it is known in the art that portable communication devices (smartphones) have the full functionality and surveillance vulnerabilities of a smart speaker, and 
Since Thomas disclose the device being other than a portable communication device in (“Unless specified or limited otherwise, the term “phone(s),” “smartphone(s),” “tablet(s),” “computer(s),” and figures depicting such devices are intended to be used generically and interchangeably with each other and for any other such device(s) with one or more microphones” in ¶[0322]), and
Since it is known in the art as evidenced by Blau for a method to further comprise a smart speaker instead of an smartphone in (“The selected device may be for example, a smartphone, tablet, computer, television, console, smart speaker etc.,” in ¶[0111]),
An ordinary skilled in the art would have been motivated to modify the invention of Thomas with the teachings of Blau for the benefit of improving the versatility of the method,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas with Blau,
Thomas as modified by Blau does not specifically disclose the method further comprising wherein the jacket includes a noise-cancellation speaker which emits destructive interference sound waves, the jacket is an open-ended container defining an audible suppression chamber configured and arranged for selective placement over the smart speaker so as to envelop the smart speaker within the audible suppression chamber, and the noise- cancellation speaker is configured and arranged to transmit the destructive interference sound waves into the audible suppression chamber,
The following is the reason for allowance of claim 16:
Thomas alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein the jacket includes a noise-cancellation speaker which emits destructive interference sound waves, the jacket is an open-ended container defining an audible suppression chamber configured and arranged for selective placement over the smart speaker so as to envelop the smart speaker within the audible suppression chamber, and the noise- cancellation speaker is configured and arranged to transmit the destructive interference sound waves into the audible suppression chamber, therefore the claim is allowed for the imitations above in combination with all the limitations of the claim.
Regarding claim 17, Thomas teaches A method of selectively preventing surreptitious listening by a smart phone (“a configurable privacy/security enclosure” in ¶[0419]) having a microphone (“the privacy/security enclosure only covers the audio portion of a desktop computer (or other device with a microphone such as an Xbox Kinect®).” in ¶[0327]), comprising the step of placing a jacket over at least a portion of the smart phone (“a configurable privacy/security enclosure” in ¶[0419])
Thomas does not specifically disclose the method further comprising the electronic device being a smart speaker however, 
	Since it is known in the art that portable communication devices (smartphones) have the full functionality and surveillance vulnerabilities of a smart speaker, and 
Since Thomas disclose the device being other than a portable communication device in (“Unless specified or limited otherwise, the term “phone(s),” “smartphone(s),” “tablet(s),” “computer(s),” and figures depicting such devices are intended to be used generically and interchangeably with each other and for any other such device(s) with one or more microphones” in ¶[0322]), and
Since it is known in the art as evidenced by Blau for a method to further comprise a smart speaker instead of an smartphone in (“The selected device may be for example, a smartphone, tablet, computer, television, console, smart speaker etc.,” in ¶[0111]),
An ordinary skilled in the art would have been motivated to modify the invention of Thomas with the teachings of Blau for the benefit of improving the versatility of the method,
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Thomas with Blau,
Thomas as modified by Blau does not specifically disclose the method further comprising wherein the jacket includes a white noise generating speaker which emits white noise, the jacket is an open-ended container defining an audible suppression chamber configured and arranged for selective placement over the smart speaker so as to envelop the smart speaker within the audible suppression chamber, and the white noise generating speaker is configured and arranged to transmit the white noise into the audible suppression chamber.
The following is the reason for allowance of claim 17:
Thomas alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein the jacket includes a white noise generating speaker which emits white noise, the jacket is an open-ended container defining an audible suppression chamber configured and arranged for selective placement over the smart speaker so as to envelop the smart speaker within the audible suppression chamber, and the white noise generating speaker is configured and arranged to transmit the white noise into the audible suppression chamber, therefore the claim is allowed for the imitations above in combination with all the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/              Primary Examiner, Art Unit 2654